Case 2:20-cv-01784-JFC Document 6 Filed 12/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KERRY LEWIS, an adult Civil Action No.: 20-cv-1784-JFC
individual,
Plaintiff,
VS.

GOOGLE, INC., a corporation, and
ALPHABET, INC., a corporation,

Defendants.

PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
AND NOW, comes the Plaintiff, Kerry Lewis, by and through his counsel, John K.

Lewis, Jr., Esquire, and the Law Firm of Lewis, Lewis & Reilly, and files the within Plaintiff's

Response to Defendants’ Motion to Dismiss, and in support thereof avers as follows:

Plaintiff's Response to Defendants’ Motion to Dismiss is supported by the accompanying
Plaintiff's Brief in Response to Defendants’ Motion to Dismiss and is incorporated by reference

hereto and made a part hereof.

WHEREFORE, Plaintiff respectfully request that the Court deny Defendants’ Motion to

Dismiss and enter the proposed Order submitted herewith.

Respectfully submitted,
LEWIS, LEWIS & REILLY

By:_/s/John K. Lewis, Jr., Esquire
John K. Lewis, Jr., Esquire
Pa. L.D. #83722
1040 Fifth Avenue, 1* Floor
Pittsburgh, PA 15219-6268
(412) 391-0818
john_lewis@lewislewisreilly.net
Attorney for Plaintiff

 

Dated: December 23, 2020
